El Juez Pbesidente Se. del Tobo,
emitió la opinión del tribunal.
Se ejercita en este caso la acción, que autoriza la Ley No. 43 de 1913, tal como quedó enmendada por la Ley No. 11 de 1917. Se alegó en la demanda que el demandante era dueño de cierta finca rústica que se describe; que a pesar de tener su dicha finca cercada y de haber puesto en las entradas naturales de la misma anuncios prohibiendo al público el acceso a ella, el demandado, violentamente y en contra de la voluntad del demandante, se posesionó de un pedazo de la finca que se describe. Todo ello ocurrió dentro del año de interpuesta la de-manda y se alega en ésta además que “el demandado por sí mismo y por medio de sus agentes, empleados o subalternos, desde principios de junio de mil novecientos veinte y uno ha venido penetrando en el pedazo de terreno descrito en el he-cho cuarto, y ha comenzado a cercar el mismo. T alega el de-mandante que estos actos de despojo y de toma de posesión, han sido realizados por el demandado' sin derecho alguno v contra la voluntad del demandante, quien prácticamente ha *610sido despojado de la parte de su propiedad descrita en la ale-gación cuarta.”
Excepcionó y negó el demandado. Fué el pleito a juicio y la corte lo resolvió en favor del demandante con imposi-ción de las costas al demandado. De la opinión emitida por el juez de distrito para fundar su sentencia se transcriben los dos siguientes párrafos:
“De la prueba practicada se ha demostrado a satisfacción de la corte, que el demandante dentro de un año precedente a la presen-tación de la demanda, o sea del 30 de junio de 1921, estaba legal-ícente en la posesión material o tenencia de las 20 cuerdas de terreno que se describen en la referida demanda, las cuales tenía dedicadas a frutos me'nores y pastos; y que el demandado, a principios del re-ferido mes de junio de 1921 penetró ilegalmente en dicha propiedad, y sin el consentimiento ni la voluntad del demandante, se posesionó de ella, habiendo por sí y por medio de peones colocado en la misma una cerca, de alambres.
“Si como alega el demandado en su contestación, las referidas 20 cuerdas de terreno pertenecen a Florence E. Preston, como parte de otra finca de 200 cuerdas, y que las utilizaba Antonio Eotger con el consentimiento de su dueña, puede establecer la acción que co-rresponda para recobrarlas, pero habiéndose justificado que el de-mandante ha estado en posesión material de las mismas por un pe-ríodo mayor de un año con anterioridad a la presentación de la de-manda y que fué ilegalmente desposeído de ellas, tiene derecho a una sentencia a su favor.”
No conforme el demandado apeló para ante este tribunal. Pendiente la apelación, murió el apelante. Sus herederos comparecieron y expusieron que deseaban continuar trami-tando el recurso, a lo que accedió la corte.
En su alegato señalan los apelantes la comisión de dos errores cometidos a su juicio por la corte de distrito, pri-mero, al estimar suficientes las alegaciones de la demanda, y^ segundo, al estimar suficiente la prueba de la alegada pér-dida de posesión del terreno de que se trata.
Argumentando el primer error invocan los apelantes la *611ley especial sobre la materia y la jurisprudencia estable-cida por esta Corte Suprema en los casos de del Valle v. Rivera, 23 D. P. R. 632, y García v. Rodríguez, 27 D. P. R. 305.
La ley de 1913 sólo autorizaba la concesión de un injunction para recobrar la posesión material de una finca cuando la parte había sido privada de dicha posesión material por los actos violentos o fraudulentos de otra persona. La deci-ción en el caso de del Valle, supra, se dictó estando en todo su vigor esa ley. En 1917 la legislatura enmendó la ley de 1913 extendiendo la concesión de los injunctions. Desde en-tonces no sólo pudieron expedirse para recobrar la posesión, si que también para retenerla, y cuando se demostrase la rea-lización de “ actos que manifiesten la intención de inquietarle o despojarle.” Se refiere la ley al poseedor.
Puede aceptarse, como sostienen los apelantes, que en este caso se planteó el debate bajo la base del despojo de la posesión, pero no estamos conformes en que se dejaran de alegar hechos suficientes en la demanda. Dejamos transcri-tas las alegaciones necesarias de la demanda. De ellas se deduce que el demandado no sólo entró violentamente y contra la voluntad del demandante en el pedazo de la finca que se menciona, si que también se posesionó de él. Y luego se describen los actos constitutivos del despojo y de la toma de posesión, siendo muy importante, entre ellos, el de la cons-trucción de la cerca. Los hechos, pues, son distintos a los que sirvieron de base a la jurisprudencia establecida por esta corte en el otro de los casos citados, García v. Rodríguez, supra. De todos modos, aunque se concluyera que no se , alegaba la pérdida absoluta y permanente de la posesión material, siempre habría que concluir que se alegaba la rea-lización de actos bastantes demostrativos de la intención del demandado para realizar dicho despojo, y la Causa de ac-ción surgiría clara de acuerdo con la ley.
*612La conclusión a que Remos llegado resulta más clara aún al examinar el segundo de los errores señalados. Si algo faltaba a la demanda, lo completó la contestación. En ella hay una alegación que dice:
“Quinto: Del hecho quinto acepta que ha penetrado en la finca de 20 cuerdas para cercarla por orden de su mandante Florence E. Preston dueña de la finca y niega los demás extremos de dicho hecho.”
La prueba testifical practicada fué larga y contradictoria en ciertos extremos. No creemos que la corte, al apreciarla en el sentido indicado, cometiera error.jfundamental alguno.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.